Title: To James Madison from Andrew Ellicott, 3 June 1812
From: Ellicott, Andrew
To: Madison, James


Sir,
Lancaster June 3d. 1812.
I have just returned from determining the long disputed boundary between the states of Georgia, and N. Carolina. The position of that part of the U. S. is laid down very erroniously in our maps, and the strip of country ceded by the state of S. Carolina, to the U. S. and by the U. S. to the state of Georgia, never had any existence but on paper, because, the most northern source of the Savannah river rises north of the 35th. degree of north latitude, and not south of it as has heretofore been supposed.
During this excursion, I have made a considerable number of astronomical observations, exclusive of those used for the determination of the boundary, which I intend forwarding to the national Institute as soon as I have leisure from the cultivation of my garden, (which I have to labour with my own hands,) to make out the results. I presume there will be no objection to forwarding my papers for the Institute to my friend Mr. Barlow, thro the department of state as formerly.
Our operations were performed in a very interesting part of the country, on account of the numerous mountains, stupendous precipices of granite rocks, and beautiful cascades.
Please to present my best respects to Mrs. Madison, and believe me to be with great esteem, your sincere friend,
Andw. Ellicott.
